Sutton, J.
The decision of this court appearing in 52 Ga. App. 223 (183 S. E. 111), affirming the judgment overruling- the motion for a new trial of the insurance company, was reversed by the Supreme Court in Firemen’s Insurance Co. v. Blount, 182 Ga. 459 (185 S. E. 717), where it was held that a verdict in favor of the insured was not authorized, because of the failure to file formal written proof of loss, and that the insurer had not waived the submission thereof; this court having held that the insurer had waived the same, in that the insurer and the insured had entered into an agreement, after the fire, fixing and agreeing on the amount of the loss. Applying the ruling- of the Supreme Court, a verdict in favor of the insured was contrary to the law and the evidence, and the court erred in overruling the motion for new trial.

Judgment reversed.


Jenlcins, P. J., and Stephens, J., concur.